Citation Nr: 1301548	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-48 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for back disability, claimed as secondary to service-connected right total knee arthroplasty (right knee disability); and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for left knee disability, claimed as secondary to service-connected right knee disability.

3.  Entitlement to a disability rating in excess of 30 percent for right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gentry Hogan, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board notes that the issue of entitlement to an increased rating for right knee disability was previously adjudicated by the Board in 2001.  Historically, the United States Court of Appeals for Veterans Claims (Court) ordered in December 2003 that the Board's September 2001 decision to deny the claim for an increased rating be vacated and remanded to afford the Veteran a VA examination.  Therefore, the Board remanded the claim in July 2004 to afford the Veteran a VA examination.  However, in April 2005, the appeal was withdrawn.  The case is now before the Board from the 2009 rating decision referenced above. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of the hearing is associated with the claims files.  

During the course of this appeal, the Court issued a decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein it held that a claim for a TDIU rating cannot be considered separate and apart from an increased rating claim.  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has maintained that his service-connected right knee disability interfered with his ability to maintain and obtain employment.  Thus, in light of Rice, the claim of entitlement to a TDIU rating is considered as part of the claim for a higher rating for the Veteran's service-connected right knee disability, rather than as a separate claim.

The issues of entitlement to service connection for back disability, entitlement to service connection for left knee disability, entitlement to a rating in excess of 30 percent for right knee disability, and entitlement to a TDIU are addressed in the Remand that follows the Order section of this decision. 


FINDINGS OF FACT

1.  Service connection for chronic back disability as secondary to the service-connected right knee condition was denied in an August 1997 rating decision that was not appealed and no new and material evidence was received within a year of that decision. 

2.  Evidence received since the August 1997 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

As new and material evidence has been received since the August 1997 decision, the criteria for reopening the claim for service connection for back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO reopened and denied the Veteran's claim for service connection for back disability in the January 2009 rating decision on appeal.  Regardless of the RO's actions, given the previous unappealed denial of the claim, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the RO denied service connection for back disability in August 1997 based on its determination that the evidence did not support a holding that the currently claimed condition was directly due to or proximately the result of service-connected disability; the evidence did not support a holding that the currently diagnosed and claimed condition was aggravated by service-connected disability.  The August 1997 decision was not appealed.  Also, no new and material evidence was received within a year of that decision, such that it did not become final.  38 C.F.R. § 3.156(b).

The evidence received since the August 1997 decision includes, in pertinent part, Social Security Administration (SSA) records; VA medical center (VAMC) records, showing complaints of worsening lower back pain; a VA examination in January 2009, showing a diagnosis of mild degenerative spondylosis at L5-S1 without significant central spinal stenosis; and the testimony provided by the Veteran in August 2012, explaining why he believes his back disability is related to his service-connected right knee disability.

The medical evidence added to the record confirms that the Veteran currently has a diagnosis of mild degenerative spondylosis.  Moreover, he testified to his belief that his back disability is related to his service-connected right knee disability.  Because such an explanation was one of the elements not present in August 1997 (evidence supporting a holding that the currently claimed condition was directly due to or proximately the result of service-connected disability), this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for back disability, claimed as secondary to service-connected right total knee arthroplasty, is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

It is clear that VA treatment records are missing.  The last VA treatment records in the file are dated in November 2008, and there are no medical records in Virtual VA.  The Veteran's attorney stated at the hearing before the Board that he was trying to get the Veteran's VA records and he would submit them.  Subsequently, VA records were submitted covering the time period July 2011 to May 2012.  However, it is clear that we are still missing the Veteran's VA records for treatment received from November 2008 to July 2011.  Also, the RO should obtain the VA records for any treatment received since May 2012, since the Veteran testified that he was scheduled in the fall of 2012 to be evaluated for replacement of the left knee.  

Service Connection Claim - Back Disability

The Veteran contends that he is entitled to service connection for back disability as secondary to his service-connected right knee disability. 

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the evidence as discussed below, the issue is remanded for a medical opinion to determine whether the back disability is caused or worsened by his service-connected right knee disability. 

As noted above, the Veteran was afforded a VA examination for his spine in January 2009.  The examiner assessed mild degenerative spondylosis at L5-S1 without significant central spinal stenosis.  The examiner opined that the back condition was not caused by or a result of right knee chondromalacia.  The examiner reasoned that the Veteran had been a painter since service; he began having back pain in 1997; it was impossible to say with any certainty that his right knee condition was the cause of his back condition; he did not have any back problems in service; his gait was mostly normal and did not contribute to a back condition.

Although the VA examiner offered an opinion as to whether the Veteran's back disability was related to his service-connected right knee disability, he failed to address whether the back disability was worsened by the service-connected right knee disability, which the Board notes includes total knee arthroplasty and not just chondromalacia as addressed by the VA examiner. 

Service Connection Claim - Left Knee Disability

The Veteran contends that he is entitled to service connection for left knee disability as secondary to his service-connected right knee disability. 

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  See, McLendon, 20 Vet. App. 79, 81.  Given the evidence as discussed below, the issue is remanded for a medical opinion to determine whether left knee disability is caused or worsened by his service-connected right knee disability. 

The Veteran was afforded a VA examination for his left knee in August 2008.  The examiner assessed arthritis and degenerative joint disease (DJD).  The examiner opined that there was no causal relationship of DJD and total knee replacement, right knee.  The examiner reasoned that DJD of the left knee could come from many causes in a house painter who stands and also has to paint on his knees some times; to say it was secondary to right total knee replacement would be mere speculation.

Although the VA examiner offered an opinion as to whether the Veteran's left knee disability was related to his service-connected right knee disability, the examiner failed to address whether the left knee disability was worsened by the service-connected right knee disability. 

Increased Rating Claim - Right Knee Disability

The Veteran's most recent VA examination for his right knee disability was performed in November 2008.  In testimony before the undersigned VLJ in August 2012, the Veteran stated that his service-connected right knee disability caused symptoms to include worsening pain, popping, grinding, and weakness.  

Where the record does not adequately reveal the current state of a disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination. VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for VA examination of his right knee to determine the current severity of this disability.

Entitlement to a TDIU

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's increased rating claim, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice as to what evidence is needed to substantiate his claim for TDIU. 

2.  Obtain the Veteran's medical records from the VA Medical Center in Durham for treatment between November 2008 and July 2011 and for any treatment received from May 2012 to the present. 

3.  After obtaining the above referenced VA treatment records, arrange for the Veteran to be afforded a VA examination.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examination is for three reasons:  (a) to ascertain the current severity of the service-connected right knee disability; (b) to obtain an opinion as to whether the service-connected right knee disability has aggravated the current back condition; and (c) to obtain an opinion as to whether the service-connected right knee disability has aggravated the current left knee condition. 

All appropriate diagnostics should be accomplished, and all clinical findings should be reported in detail.  

The examiner should comment on the following: 
(a) the effect the right knee disability has on the Veteran's ability to obtain or maintain employment; 
(b) whether it is at least as likely as not that any currently shown back disability was aggravated by the Veteran's service-connected right knee disability; and 
(c) whether it is at least as likely as not that any currently shown left knee disability was worsened by the Veteran's service-connected right knee disability. 
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability. 

4.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


